                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


 IN THE MATTER OF TARA CROSBY,                                     CIVIL ACTION
 L.L.C. AND CROSBY TUGS, L.L.C.,
 AS THE OWNERS AND OWNERS PRO                                      NO. 17-5391
 HAC VICE OF THE M/V CROSBY
 COMMANDER AND HER CARGO,                                          SECTION M (4)
 ENGINES, TACKLE, GEAR
 APPURTENANCES, ETC., IN REM,
 PETITIONING FOR THE
 EXONERATION FROM AND/OR
 LIMITATION OF LIABILITY


                                      ORDER & REASONS

       Before the Court is a motion by Tetra Technologies, Inc. to reconsider1 this Court’s

February 10, 2020 Order granting a motion in limine by claimants Robert Pitre and Joseph

Hebert (collectively, “Claimants”) to exclude all evidence, argument, and questioning

concerning Hebert’s supposed pre-accident substance abuse issues because such matters are

irrelevant or unfairly prejudicial.2 Tetra argues that it should be permitted to use such evidence

for impeachment because Hebert denied pre-accident drug addiction during his deposition.3

Crosby Tugs, LLC and Tara Crosby, LLC (collectively, “Crosby”) join in Tetra’s motion.4

Claimants respond in opposition.5 Having considered the parties’ memoranda, the record, and

the applicable law, the Court finds that reconsideration of the challenged Order is unwarranted.

       This Court’s February 10, 2020 Order was an interlocutory order addressing pretrial

issues. Rule 54(b) of the Federal Rules of Civil Procedure states in pertinent part:

       [A]ny order or other decision, however designated, that adjudicates fewer than all
       the claims or the rights and liabilities of fewer than all the parties does not end the

       1
         R. Doc. 198.
       2
         R. Doc. 197.
       3
         R. Doc. 198-1 at 1-3.
       4
         R. Doc. 204.
       5
         R. Doc. 200.
       action as to any of the claims or parties and may be revised at any time before the
       entry of a judgment adjudicating all the claims and all the parties’ rights and
       liabilities.

Under this rule, the district court “possesses the inherent procedural power to reconsider, rescind,

or modify an interlocutory order for cause seen by it to be sufficient.” Melancon v. Texaco, Inc.,

659 F.2d 551, 553 (5th Cir. 1981).        However, the district court must exercise this broad

discretion sparingly to forestall the perpetual reexamination of orders and the resulting burdens

and delays. See Calpecto 1981 v. Marshall Expl., Inc., 989 F.2d 1408, 1414-15 (5th Cir. 1993);

18B CHARLES A. WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 4478.1

(3d ed. 2019).

       The general practice in this district has been to evaluate motions to reconsider

interlocutory orders under the same standards that apply to motions to alter or amend final

judgments made pursuant to Rule 59(e) of the Federal Rules of Civil Procedure. See Castrillo v.

Am. Home Mortg. Servicing, Inc., 2010 WL 1434398, at *3-4 (E.D. La. Apr. 5, 2010); Rosemond

v. AIG Ins., 2009 WL 1211020, at *2 (E.D. La. May 4, 2009); In re Katrina Canal Breaches,

2009 WL 1046016, at *1 (E.D. La. Apr. 16, 2009). A Rule 59(e) motion calls into question the

correctness of a judgment. In re Transtexas Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002).

“Rule 59(e) is properly invoked to correct manifest errors of law or fact or to present newly

discovered evidence.” Id. at 581. Manifest error is error that “is plain and indisputable, and that

amounts to a complete disregard of the controlling law.” Crain v. Schlumberger Tech. Co., 2016

WL 4508335, at *1 (E.D. La. Aug. 29, 2016) (citation omitted). “A Rule 59(e) motion should

not be used to relitigate prior matters that should have been urged earlier or that simply have

been resolved to the movant’s dissatisfaction.” In re Self, 172 F. Supp. 2d 813, 816 (W.D. La.

2001). The grant of such a motion is an “extraordinary remedy that should be used sparingly.”



                                                 2
Indep. Coca-Cola Employees’ Union of Lake Charles, No. 1060 v. Coca-Cola Bottling Co.

United, Inc., 114 F. App’x 137, 143 (5th Cir. 2004) (citation omitted).

        The Court is not persuaded that reconsideration is warranted. Tetra did not demonstrate

that the Court’s decision to exclude evidence of Hebert’s prior substance abuse as irrelevant and

more prejudicial than probative rested on any manifest error of law or fact or that reconsideration

is necessary to prevent manifest injustice. It is undisputed that drugs played no part in the

accident, so Hebert’s prior substance abuse is irrelevant to any issue concerning the casualty.

Under the balancing test of Rule 403 of the Federal Rules of Evidence, Hebert’s doubtful

response to a single deposition question should not open the door, for sake of impeachment, to

this prejudicial line of inquiry. Further, Tetra could have raised its present argument regarding

impeachment in response to Claimant’s original motion in limine but it did not. Rule 59 is not

the proper vehicle to raise arguments that could, and should, have been raised earlier.6

        Accordingly, for the foregoing reasons,

        IT IS ORDERED that Tetra’s motion to reconsider (R. Doc. 198) is DENIED.

        New Orleans, Louisiana, this 18th day of March, 2020.




                                                            ________________________________
                                                            BARRY W. ASHE
                                                            UNITED STATES DISTRICT JUDGE




        6
           To be sure, because Tetra did not join in Crosby’s opposition to Claimants’ original motion in limine,
Tetra likely waived any right to seek reconsideration of the Court’s ruling on the motion. Nevertheless, because
Crosby joined in Tetra’s motion to reconsider, the Court has weighed the merits of its motion.
                                                       3
